Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for engaging said body with the hand” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “engaging” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0023], shape of the nose 18  maximum stability and a nose 28 in the case of the holder 20 in FIG. 3 will nest comfortably in the crook of the user's arm to achieve maximum stability.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
first and second axial extremities as mentioned in line 3 are? Appropriate correction/clarification is required.
Claim 1 recites the limitation “a second axial extremity” in line 8, rendering the claim indefinite. It is unclear what the relation between this “a second axial extremity” and first and second axial extremities as mentioned in line 3 are? Appropriate correction/clarification is required.
Claim 2 recites the limitation “the hand” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the user” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the crook” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the hand and crook of the elbow” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the axial” in line 6. There is insufficient antecedent basis for this limitation in the claim.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sedano (US 9,986,858).
Regarding Independent Claim 1, Sedano discloses an apparatus for delivering a plurality of plates that each carry food thereon which comprises:
an elongated body (carrying device 100, Col 7 line 22, Figs 1-3) having a geometric axis and first and second axial extremities (first axial extremity: 116, 124 and 125; second axial extremity: 119 and 127, Col 7 line 28-32, Fig 2);
a plurality of slots (slots between protrusion 115, protrusion crossbar 131 and first side piece 102, second side piece 103, Col 7 line 22-23, 28 and 35, Figs 1-5B) dimensioned and configured for engaging peripheral parts of respective plates (402, 403, Figs 4-5B) at axially spaced intervals of said body in mutually parallel oblique relationship with respect to the geometric axis (Figs 1-2); and

Regarding Independent Claims 2-7, Sedano discloses the invention as claimed and as discussed above, and further teaches: Claim 2, wherein: said apparatus is dimensioned and configured to receive said handle (see Fig 1) in the hand attached to an arm of the user (Note: “the hand attached to an arm of the user” is an intended use) and said nose (see Fig 1) in the crook of the elbow of the same arm (Note: “the crook of the elbow of the same arm” is an intended use).
Claim 3, wherein: said handle extends laterally with respect to the direction of elongation of said elongated body (see Fig 1).
Claim 4, wherein: said body is rectilinear (see Fig 1).
Claim 5, wherein: wherein: said slots are substantially horizontal (see Fig 1) when said handle is in the hand attached to an arm of a user (Note: “in the hand attached to an arm of a user” is an intended use) and said nose (see Fig 1) is in the crook of the elbow of the same arm (Note: “in the crook of the elbow of the same arm” is an intended use).
Claim 6, wherein: wherein: said nose is defined by the intersection of an arcuate wall (curved element 125, Col 7 line 32, Fig1) and a planar wall (rear crossbar 116, Col 7 line 27, Fig 1).
Claim 7, 
Regarding Independent Claim 8, Sedano discloses an apparatus for delivering a plurality of plates that each carry food thereon which comprises:
an elongated body (carrying device 100, Col 7 line 22, Figs 1-3);
means (a second axial extremity at upper right corner of 100, Fig 2) for engaging said body with the hand and crook of the elbow of a user's forearm (Note: “engaging said body with the hand and crook of the elbow of a user's forearm” is an intended use);
means (slots between protrusion 115, protrusion crossbar 131 and first side piece 102, second side piece 103, Col 7 line 22-23, 28 and 35, Figs 1-5B) for releasably securing each of a plurality of associated dishes at axially spaced interval along the axial extent of said elongated body (see Figs 1-5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedano (US 9,986,858) in view of Lawhon (US 2018/0220823 A1).
Regarding Claim 9, Sedano discloses the apparatus for delivering food which comprises: a plurality of apparatus as described in claim 1 (see Fig 1);
Sedano discloses the invention substantially as claimed and as discussed above; except, support apparatus for supporting each of the apparatus as described in claim 1 in spaced relationship whereby each apparatus as described in claim 1 holds food intended only for a specific table.
Lawhon further teaches a support apparatus (tray 210, Fig 2, [0012]) for supporting apparatus in spaced relationship (supporting a plurality of glasses 201-204, Fig 2, [0012]) whereby each apparatus holds food intended only for a specific table (Note: “holds food intended only for a specific table” is an intended use). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to add Sedano with Lawhon’s further teaching of support apparatus for supporting each of the apparatus as described in claim 1 (“each of the apparatus as described in claim 1” taught by Sedano already) in spaced relationship whereby each apparatus as described in claim 1 holds food intended only for a specific table (Note: “holds food intended only for a specific table” is an intended use) because Lawhon teaches, in Para. [0003] that providing an excellent holder having a rexes formed into a top surface, wherein the recess is formed in a size, shape and depth for receiving and releasably retaining the bottom portion of any apparatus for carrying convenience during customer services.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761